          Case 1:20-cv-07633-AJN Document 16 Filed 03/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                      3/8/21



  Building Service 32BJ Health Fund,

                          Plaintiff,
                                                                       20-cv-7633 (AJN)
                  –v–
                                                                            ORDER
  Paragon Systems, Inc.,

                          Defendant.


ALISON J. NATHAN, District Judge:

        The parties are hereby ORDERED to notify the Court by March 10, 2021 whether they
request they can do without an initial pretrial conference altogether. If so, the Court may enter a
case management plan and scheduling order and the parties need not appear. If not, the Court
will hold the initial pretrial conference by telephone. The parties and members of the public may
access the proceeding by dialing (888) 363-4749 and entering access code 9196964#.
        Furthermore, as noted in Dkt. No. 15, in their proposed case management plan, the
parties notified the Court that they consented to conduct all further proceedings before a
Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c). Dkt. No. 13.
Later in the proposed case management plan, however, the parties indicated that they would seek
referral to a magistrate judge at a later date. If the parties do consent to conduct all further
proceedings before a Magistrate Judge, including motions and trial, they shall fill out Form AO
85, available at https://www.uscourts.gov/sites/default/files/ao085.pdf, and return it by March
10, 2021. Otherwise, they must file a corrected proposed case management plan by March 10,
2021.
        SO ORDERED.

Dated: March 8, 2021
       New York, New York
                                               __________________________________
                                                       ALISON J. NATHAN
                                                     United States District Judge
